internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom corp 2-plr-103073-00 date date legend distributing controlled shareholder a shareholder b business a state a state b date year dear this is in response to your authorized representative’s letter dated date requesting rulings under sec_355 of the internal_revenue_code the code with respect to a proposed transaction additional information was received in a letter dated date the material information submitted is summarized below distributing is a state a corporation that files its federal_income_tax return on a calendar_year basis using the accrual_method of accounting distributing made a subchapter_s_election effective date distributing has a single class of stock outstanding the stock of distributing is owned by shareholder a and by shareholder b plr-103073-00 distributing is engaged in business a financial information has been received indicating that business a has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the last five years in an attempt to minimize disputes between shareholder a and shareholder b that were adversely affecting distributing’s business in year distributing entered into a series of transactions that were intended to and are represented to have qualified under sec_1031 of the code as a result of those transactions distributing which previously had done business only in state a owned business a assets both in state a and in state b since the transactions just described shareholder a who lives in state a has concentrated on the business in state a and shareholder b who lives in state b has concentrated on the business in state b nonetheless the disputes between shareholder a and shareholder b have continued and have continued to affect the business of distributing adversely in order to eliminate the ill effects of those disputes on the business and to allow each of shareholder a and shareholder b to concentrate attention and effort on one geographical part of the business distributing proposes the following series of transactions distributing will form a subsidiary controlled and will contribute to controlled the state b assets of business a in exchange for of the stock of controlled and the assumption by controlled of certain distributing liabilities distributing will distribute all of the stock of controlled to shareholder b in exchange for all of shareholder b’s distributing stock distributing has made the following representations with respect to the proposed series of transactions a the fair_market_value of the controlled stock and other consideration to be received by each shareholder of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in the exchange b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing prior thereto d the distribution of the stock or stock and securities of controlled is carried out for the following corporate business purposes to eliminate mistrust between two equal shareholders which have resulted in disputes over management goals and practices plr-103073-00 to eliminate continued friction that could result in the shareholders having to end distributing’s business operations e distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled f there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 h distributing and controlled have no accumulated_earnings_and_profits at the beginning of their respective taxable years i distributing and controlled will have no current_earnings_and_profits as of the date of the distribution j no distribution_of_property by distributing immediately before the transaction would require recognition of gain resulting in current_earnings_and_profits for the taxable_year of the distribution k distributing is not aware of nor is distributing planning or intending any event that will result in distributing or controlled having positive current or accumulated_earnings_and_profits after the distribution l there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business m the total adjusted bases and fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject n the liabilities assumed in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred plr-103073-00 o no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock p payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length q no two parties to the transaction are investment companies as defined in sec_368 and iv based solely on the information provided and the representations made we conclude as follows the transfer of the state b business_assets by distributing to controlled in exchange for all the stock of controlled and the assumption of certain distributing liabilities described above followed by the distribution of all of the controlled stock to shareholder b in exchange for all of the distributing stock owned by shareholder b will be a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of the state b business_assets to controlled in exchange for the controlled stock and assumption of certain distributing liabilities as described above no gain_or_loss will be recognized by distributing upon the transfer of assets of controlled in exchange for the controlled stock sec_361 the basis of each of the assets to be received by controlled in the transaction will equal the basis of such asset in the hands of distributing immediately prior to the transaction sec_362 the holding_period of each of the assets to be received by controlled will include the period during which distributing held such assets sec_1223 no gain_or_loss will be recognized by and no amount will included in the income of shareholder b upon the receipt of controlled stock in exchange for the distributing stock held by shareholder b sec_355 the basis of the controlled stock to be received by shareholder b will be the same as the basis of the distributing stock surrendered in exchange therefore sec_358 plr-103073-00 the holding_period of the controlled stock to be received by shareholder b will include the holding_period of the distributing stock surrendered by shareholder b in exchange therefor provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 distributing’s momentary ownership of the stock as part of a reorganization under sec_368 will not cause controlled to have an ineligible shareholder under sec_1361 therefore assuming controlled will otherwise meet the requirements of a small_business_corporation under sec_1361 of the code controlled will be eligible to make an s_corporation_election under sec_1362 for its first taxable_year controlled will be subject_to sec_1374 with respect to any asset transferred to controlled from distributing to the same extent distributing was subject_to sec_1374 with respect to such asset for purposes of sec_1374 controlled’s recognition_period will be reduced by the portion of distributing’s recognition_period that elapses prior to distributing’s transfer of these assets to controlled no opinion is expressed as to the tax treatment of the transaction under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling specifically no opinion was asked and none is expressed as to whether distributing’s s_corporation_election is valid or whether controlled’s intended s_corporation_election is valid additionally no opinion was asked and none is expressed as to whether the year transactions described above qualified under sec_1031 of the code in accordance with a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel corporate by charles m levy counsel to the assistant chief_counsel corporate
